People v Greene (2018 NY Slip Op 03938)





People v Greene


2018 NY Slip Op 03938


Decided on June 5, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 5, 2018

Friedman, J.P., Sweeny, Gische, Mazzarelli, Gesmer, JJ.


6767 3532/12

[*1]The People of the State of New York, Respondent,
vDemari Greene, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Svetlana M. Kornfeind of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (R. Jeannie Campbell-Urban of counsel), respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin J.), rendered September 17, 2013, convicting defendant, after a jury trial, of assault in the third degree and aggravated criminal contempt, and sentencing him to an aggregate term of two to six years, unanimously affirmed.
The court properly permitted the People to introduce evidence of uncharged physical confrontations between defendant and the victim before the incident at issue. This conduct was relevant to defendant's motive and intent (see People v Dorm, 12 NY3d 16 [2009], and it provided necessary background regarding the couple's relationship that tended to explain aspects of the victim's testimony that might otherwise have seemed less than believable to the jury (see People v Steinberg, 170 AD2d 50, 72-74 [1991], affd 79 NY2d 673 [1992]). The probative value of this evidence outweighed its prejudicial effect, which the court minimized by means of thorough limiting instructions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 5, 2018
CLERK